Case: 16-30109   Document: 00514005238    Page: 1   Date Filed: 05/24/2017




         IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT
                                                                United States Court of Appeals
                                                                         Fifth Circuit
                              No. 16-30109                             FILED
                            Summary Calendar                       May 24, 2017
                                                                  Lyle W. Cayce
                                                                       Clerk


JAMES COLEMAN,

                                         Plaintiff–Appellant,

versus

LINCOLN PARISH DETENTION CENTER; ANNA RAWSON;
JIM TUTEN; R. JOHNSON; CECIL SMITH;
DEPUTY WARDEN YELVERTON; CHAPLAIN DENTON;
JIM FORDHAM; LIEUTENANT OTWELL; DEPUTY A. QUALLS

                                         Defendants–Appellees.




                Appeal from the United States District Court
                   for the Western District of Louisiana




Before JOLLY, SMITH, and GRAVES, Circuit Judges.
PER CURIAM:

     James Coleman, Louisiana prisoner # 214322, appeals the dismissal of
his 42 U.S.C. § 1983 complaint, which was filed in forma pauperis (“IFP”), as
     Case: 16-30109         Document: 00514005238         Page: 2      Date Filed: 05/24/2017


                                         No. 16-30109

frivolous and for failure to state a claim. 1 “When a district court dismisses a
complaint both as frivolous and as failing to state a claim under
§ 1915(e)(2)(B)(i) & (ii), we review the dismissal de novo.” 2

       This court affords pro se pleadings liberal construction. 3 But even for
pro se plaintiffs, such as Coleman, “conclusory allegations or legal conclusions
masquerading as factual conclusions will not suffice” to state a claim for relief. 4

       By the time Coleman filed his original complaint, he had been trans-
ferred from the Lincoln Parish Detention Center (“LPDC”) to the Jefferson Par-
ish Detention Center. That transfer mooted his claims for declaratory and
injunctive relief under the Religious Land Use and Institutionalized Persons
Act (“RLUIPA”), 5 and the possibility of his transfer back to the LPDC is too
speculative to warrant relief. 6 In addition, RLUIPA does not authorize a
private cause of action for compensatory or punitive damages against the
appellees in their individual or official capacities. 7

       As for Coleman’s claim that his right to exercise his religion freely under
the First Amendment was violated because he was not allowed to attend
Jumu’ah prayer services, he has identified no other restrictions on his ability
to express or exercise his faith. Thus, the district court did not err in dismiss-
ing that claim. 8


       1   See 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b)(1).
       2   Samford v. Dretke, 562 F.3d 674, 678 (5th Cir. 2009).
       3   Haines v. Kerner, 404 U.S. 519, 520 (1972).
       Taylor v. Books A Million, Inc., 296 F.3d 376, 378 (5th Cir. 2002) (internal quotation
       4

marks and citations omitted).
       5   See Cooper v. Sheriff, Lubbock Cty., 929 F.2d 1078, 1084 (5th Cir. 1991).
       6   See Herman v. Holiday, 238 F.3d 660, 665 (5th Cir. 2001).
       7   Sossamon v. Lone Star State of Tex., 560 F.3d 316, 329–31 (5th Cir. 2009).
       8   See O’Lone v. Estate of Shabazz, 482 U.S. 342, 351–52 (1987).


                                                2
     Case: 16-30109        Document: 00514005238           Page: 3     Date Filed: 05/24/2017


                                        No. 16-30109

       Coleman’s claims regarding the denial of medical care, negligent or delib-
erately indifferent infliction of injury, interference with his mail/denial of
access to the courts, denial of equal protection, and retaliation were either not
briefed at all or not adequately briefed. Thus, they are deemed abandoned. 9

       Finally, Coleman never filed a formal motion requesting leave to file his
proposed third amended complaint, and his “proposed order” accompanying
that complaint did not qualify as such a motion because it offered no arguments
as to why good cause authorized the filing of the complaint. The proposed third
amended complaint thus had no legal effect. 10 As a result, the following per-
sons, though named in the proposed third amended complaint and in the
caption of this appeal, are not parties to this lawsuit: (1) Deputy Warden Yel-
verton, (2) Chaplain Denton; (3) Jim Fordham; (4) Lieutenant Otwell; (5) Dep-
uty A. Qualls; and (6) Jefferson Parish Detention Center.

       Accordingly, the judgment is AFFIRMED. Coleman’s motion for a pro-
posed settlement is DENIED.

       The dismissal of the complaint counts as a strike under 28 U.S.C.
§ 1915(g). 11 Coleman has at least three other strikes. 12 As a result, he is


       9 See Yohey v. Collins, 985 F.2d 222, 224–25 (5th Cir. 1993) (stating that pro se appel-
lants must brief arguments to preserve them); Brinkmann v. Dallas Cty. Deputy Sheriff
Abner, 813 F.2d 744, 748 (5th Cir. 1987) (holding that an appellant’s failure to address the
merits of a district court’s decision or to identify any error in its legal analysis was “the same
as if he had not appealed that judgment”).
       10  See Thomas v. Chevron, 832 F.3d 586, 590–91 (5th Cir. 2016) (explaining that a
motion for leave to amend must set forth good cause); United States ex rel. Mathews v.
HealthSouth Corp., 332 F.3d 293, 296 (5th Cir. 2003) (holding that failure to obtain leave to
file an amended complaint when required “results in an amended complaint[’s] having no
legal effect”); United States v. Jenkins, 780 F.2d 518, 520 (5th Cir. 1986) (stating that even
pro se litigants must comply with relevant procedural rules).
       11   See Adepegba v. Hammons, 103 F.3d 383, 387–88 (5th Cir. 1996).
       12(1) Coleman v. Stalder, No. 5:96-cv-916 (W.D. La. Mar. 31, 1997) (dismissing the
§ 1983 complaint as frivolous); (2) Coleman v. Stalder, No. 5:95-cv-1380 (W.D. La. June 4,


                                                3
     Case: 16-30109          Document: 00514005238       Page: 4     Date Filed: 05/24/2017


                                       No. 16-30109

BARRED from proceeding IFP in any civil action or appeal filed while he is
incarcerated or detained in any facility unless he is under imminent danger of
serious physical injury. 13




1996) (dismissing the § 1983 complaint as frivolous); and (3) Coleman v. McMahen, No. 5:92-
cv-97 (W.D. La. Sept. 24, 1992) (dismissing the § 1983 complaint for failure to state a claim).
See Adepegba, 103 F.3d at 386 (holding that civil actions that were dismissed before enact-
ment of the Prison Litigation Reform Act may count as strikes).
       13   See § 1915(g).


                                              4